DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (US. Pub: 2012/0039090).
Regarding claim 1, Jiang discloses (in at least figs. 2-6) a light source assembly comprising: a substrate (222); at least one light source (224) located on the substrate; and at least one buffer member (230) located on the substrate and located on the same side of the substrate as the at least one light source (224), wherein the at least one buffer member (230) has a groove structure penetrating through 
Jiang does not expressly disclose the part of surface is located outside the groove structure.
However, as noted above, Jiang discloses ([0034]-[0035]) a reflecting layer may be directly disposed on the inner surface 234 of each protecting frame 230 to promote light utilization efficiency ([0034]).
Given the teaching of Jiang, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider arranging the reflecting layer of Jiang on the inner surface of the protecting frame (i.e. the buffer member) and outside of the groove structure for the benefit of promoting better light utilization efficiency. Furthermore, it has been held that rearranging parts of an invention involves only routine skill in the art. 
Regarding claim 5, Jiang discloses (in at least figs. 2-6) the groove structure has a flared end along the outward normal direction of the surface of the substrate (222).
Regarding claims 6 and 7, Jiang discloses (in at least figs. 2-6; [0014]) the groove structure has a flared end (best seen in at least fig. 6) along the outward normal direction of the surface of the substrate (222).
Jiang does not expressly the flared end has a flared angle of 40⁰~60⁰ along a thickness direction of a light guide plate; the flared end has a flared angle of 90⁰~150⁰ along a length direction of the substrate. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider forming the flared end of Jiang with angle of 40⁰~60⁰ along a thickness direction of a light guide plate and a flared angle of 90⁰~150⁰ along a length direction of the substrate for the benefit of 
Regarding claim 8, Jiang discloses (in at least figs. 2-6) a backlight module comprising: a light source assembly (220); and a light guide plate (210), wherein the light guide plate (210) is located on one side of the at least one buffer member (230) away from the substrate (222), wherein the light source assembly (220) comprises: a substrate (222); at least one light source (224) located on the substrate; and at least one buffer member (230) located on the substrate and located on the same side of the substrate (222) as the at least one light source (224), wherein the at least one buffer member (230) has a groove structure penetrating along an outward normal direction of a surface of the substrate (see figs. 2-6), and the at least one light source (224) is embedded within the groove structure (see figs. 2-6); a reflector sheet (not shown; [0035]; i.e. a reflecting layer may be directly disposed on the inner surface 234 of each protecting frame 230) is located on an inner wall surface of the groove structure and a part of a surface of the at least one buffer member (230) away from the substrate (222), wherein a maximum height (D1) of the at least one buffer member (230) is greater than a maximum height (D2) of the at least one light source (224).
Jiang does not expressly disclose the part of surface is located outside the groove structure.
However, as noted above, Jiang discloses ([0034]-[0035]) a reflecting layer may be directly disposed on the inner surface 234 of each protecting frame 230 to promote light utilization efficiency ([0034]).
Given the teaching of Jiang, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider arranging the reflecting layer of Jiang on the inner surface of the protecting frame (i.e. the buffer member) and outside of the groove structure for the benefit of promoting better light utilization efficiency. Furthermore, it has been held that rearranging parts of an invention involves only routine skill in the art.
Regarding claim 9, Jiang discloses (in at least figs. 2-6) a surface of the at least one buffer member (230) is provided with a groove structure having a flared end along an outward normal direction 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider forming the flared end of Jiang with a flared size along a thickness direction of the light guide plate no greater than a thickness of the light guide plate for the benefit of promoting better light utilization efficiency ([0005] Jiang).
Regarding claim 12, Jiang discloses (in at least figs. 2-6) a display device, comprising the backlight module according to claim 8.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5-9 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See the list in the PTO-892. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ELMITO BREVAL
Primary Examiner
Art Unit 2875



/ELMITO BREVAL/Primary Examiner, Art Unit 2875